DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Roberts, Jr (US 2,876,070) and Lin et al. (Reaction of Sulfur with Water under Hydrothermal Conditions, 2005).
	Regarding claim 1, Roberts, Jr discloses a method for producing hydrogen sulfide (H2S) gas, the method comprising: placing elemental sulfur and a supply of gaseous hydrogen (14) in a reaction vessel (11); and reacting the elemental sulfur with a supply of gaseous hydrogen (14) to form hydrogen sulfide (see figures 1-3 and column 2, line 48 through column 7, line 27).
Lin et al. discloses that under alkaline conditions, reaction of sulfur with aqueous can take place even at a lower temperature than 119.6°C of sulfur melting point (see Abstract); and H2S gas dissolving 2- based on photochemical reactions with nanosized ZnS or CdS photocatalyst by use of sunlight (see Introduction).
The prior art references fail to disclose or suggest a method for producing hydrogen sulfide (H2S) gas, the method comprising: placing elemental sulfur and a sodium salt solution comprising a sodium salt in water in a reaction vessel; and reacting the elemental sulfur with the sodium salt solution to form hydrogen sulfide (H2S) and sodium sulfate (Na2SO4).
	Claims 2-13 depend on claim 1.
	Regarding claim 14, Roberts, Jr discloses a system for producing hydrogen sulfide (H2S) gas and sodium sulfate (Na2SO4), the system comprising: a reaction vessel (11); a sulfur feed source (17) fluidically coupled with the reaction vessel (11); a supply of gaseous hydrogen (14) fluidically coupled with the reaction vessel (11); and a storage container fluidically coupled with the reaction vessel for storage of produced H2S gas (see figures 1-3 and column 2, line 48 through column 7, line 27), since Roberts, Jr discloses a conduit (22) of the reactor vessel (11) may be employed to direct the contents to a suitable place of storage when such drainage is desired.
Lin et al. discloses that under alkaline conditions, reaction of sulfur with aqueous can take place even at a lower temperature than 119.6°C of sulfur melting point (see Abstract); and H2S gas dissolving in alkaline solution as raw material is efficiently split into hydrogen gas and commensurate disulfide ions HS2- based on photochemical reactions with nanosized ZnS or CdS photocatalyst by use of sunlight (see Introduction).
The prior art references fail to disclose or suggest a sodium salt solution feed source fluidically coupled with the reaction vessel.
	Claims 15-26 depend on claim 14.


Response to Arguments
Applicant’s arguments, see Remarks, filed October 7, 2020, with respect to the objection of the specification and the 112(b) rejection of claims 11 and 12 have been fully considered and are persuasive.  The objection of the specification and the 112(b) rejection of claims 11 and 12 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774